Per Curiam:

We do not think the petitioners are entitled to their discharge, because, from the return of the sheriff of Davis county, it appears that they are in his custody by virtue of process issued on a final judgment of a court of competent jurisdiction. (Ex parte Nye, 8 Kas. 99.)
If the first commitment is in any way defective, in failing to refer to an offense over which the justice had jurisdiction, the second commitment is clearly sufficient. While it does not state that the offense was committed in Dickinson county, it refers very fully to the offense of which the petitioners were convicted, and as it nowhere shows that the justice did not have jurisdiction, but affirmatively does show that the offense *760is one over which, if committed in Dickinson county, the justice had jurisdiction, the reference is, in our opinion, sufficient in a process like a commitment. The jurisdiction of a, justice of the peace is inferior and limited, and while it must affirmatively appear upon the whole record from the recitals therein that the justice has jurisdiction to hear and determine the case at issue, as jurisdiction will not be presumed, yet this rule does not apply to each process, or order, or entry, issued or made by him. In brief, it is not necessary in issuing each process to recite all the facts conferring jurisdiction. It is not the practice, nor do we deem it necessary, to make an exemplification of all the proceedings in a conviction for a misdemeanor before a justice, to constitute a valid mittimus* (Comp. Laws 1879, p. 775, §19.)